Order filed April 11, 2013




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-01007-CV
                                    ____________

                            DORA BURNETT, Appellant

                                         V.

   PACIFIC EMPLOYERS INSURANCE COMPANY, ET AL AND ACE
          AMERICAN INSURANCE COMPANY, ET AL, Appellees


                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-31924

                                     ORDER

      Appellant’s brief was due April 1, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before May
9, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                              PER CURIAM